DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-40, 42-46, 48 and 49 are under examination.
Withdrawal of Objections and/or Rejections
	The response filed 12/7/2021 are acknowledged. The objections and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 31-34, 36-40, 42-46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Parvizi (J. Bone Joint Surg. (2011) 93(24): 2242-8; cited in the IDS filed 9/21/2018; referred to as Parvizi 2011) in view of Tischler et al. (J. Bone Joint Res. (2014) 96: 1917-1920; IDS filed 1/22/2019), Aggarwal et al. J. Arthroplasty (2013) 28(1): 193-195; IDS filed 1/22/2019), Makhaeva et al. (Human and Experimental Toxicology (2007) 26: 273-282), Parvizi (WO 2010/036930; IDS filed 9/21/2018; referred to as Parvizi 930) and  Iyer et al. (WO 2015/184442 A1).
Parvizi 2011 teaches a colorimetric method to detect leukocyte esterases in synovial fluids which is diagnostic for periprosthetic joint infection (PJI; abstract). 
Synovial fluid was obtained via an aspirate intra-operatively from the knees of patients with a possible joint infection. The aspiration was performed just prior to arthroplasty to minimize bleeding into the joint since contamination of the aspirate with blood could potentially affect the leukocyte esterase (LE) strip reading.  Synovial fluid was also obtained from patients had  previously undergone knee arthroplasty and were undergoing a workup for possible PJI. These sample were obtained in an outpatient clinic (page 2243, first paragraph under “Materials and Methods”).
The presence of leukocytes was determined with a standard colorimetric test strip  which contained reagent pads for various analytes including leukocyte esterase. The colorimetric change occurs due to the hydrolysis of indoxylcarbonic acid ester to indoxyl by the leukocyte esterases derived from leukocytes, granulocytes or histotcytes in the synovial fluid (page 2243, second paragraph under “Materials and Methods”).
The synovial fluid was applied to the test strip and read immediately after aspiration. Synovial fluid sample were excluded if the sample had too much blood to permit an accurate colorimetric reading per the manufacturer’s recommendation that too many erythrocytes or too small a volume of synovial fluid would not lead to an accurate reading (page 2243, right column, first full paragraph).
Parvizi states that of the 177 joints that were undergoing revision total knee arthroplasty, 47 of the knees were excluded from the analysis because the aspirate was 
Preliminary findings involving the use of the LE strip in the presence of synovial blood were reported as appearing to hold promise and were concluded as being possibly diagnostic (page 2244, right paragraph, second full paragraph). It was concluded that it was premature to state exactly where the LE test would fit into the overall algorithm for periprosthetic joint infection diagnosis and that further prospective studies would be required for validation.
Therefore Parvizi 2011 teaches the limitations of claims 31 and 44, both in part, where a synovial fluid sample is obtained from a patient and measuring the amount of a leucocyte esterase to determine if the patient has a periprosthetic joint infection (instant claims 42, 43, 48 and 49).
Parvizi 2011 does not teach that screening method is an electrochemical  one where the electrochemical substrate for the leukocyte esterase is the compound shown in claims 31 and 44, where the variables B and C are defined as in claims 32-34 and 44, that the substrate is in an electrolyte solution (claim 36) where the electrochemical assay comprises an electrode and the detecting comprises detecting an electrical current (claim 37), a substrate and an electrochemical measuring device and that the 
Tischler teaches an evaluation of the use of a LE test strip as a marker for periprosthetic joint infection determined based on the Musculoskeletal Infection Society (MSIS). Aspirates that were bloody were centrifuged to precipitate red blood cells in order to obtain a clear synovial fluid in order to use the LE test strip. Tischler concludes that the LE test strip with the centrifugation step was a valuable  tool when matched with MSIS  (abstract).
Tischler notes the previous work by Parvizi 2011 regarding the use of a LE strip for diagnosing infection for the diagnosis of periprosthetic bone infection (page 2018, left column, mid first full paragraph). 
Tischler further notes the work of Wetters which teaches that the LE strip has limitations when any debris or blood in the synovial aspirate has the potential to skew the results of the colorimetric test. This was exemplified by the one-third of the aspirates that could not be tested with the colorimetric reagent test strips. Tischler cited Aggarwal (discussed below) and also states at the top of the right column of page 1920 that “[A]although all individuals were trained to evaluate the leukocyte esterase strip test results, a possible bias is introduced because of the subjectivity of leukocyte esterase strip interpretation.”
Aggarwal teaches that the diagnosis of periprosthetic joint infection is a challenging task for orthopedic surgeon and that there is no widely use diagnostic test that allows for high sensitivity and specificity. Aspirates are often bloody and render the use of colorimetric strip testing impractical. Aggarwal teaches that this concern was 
Thus, from the combination of Parvizi 2011, Tischler and Aggarwal the ordinary artisan would reasonably concluded  that over time that it was realized and confirmed that the accuracy and sensitivity of the diagnosis of an infection of a periprosthetic bone or joint infection via a LE test strip is compromised by the presence of blood in the synovial aspirate. 
Makhaeva teaches an electrochemical method for the detection of neuropathy target esterase (NTE) in whole blood via an electrochemical assay. NTE inhibition in lymphocytes is  a biomarker for neuropathic organophosphates. The substrate phenyl valerate is hydrolyzed and a phenol product is detected by the electrode sensors  (abstract). 
Makhaeva teaches that colorimetric assays typically cannot be used in blood samples due to interfering absorbances. It takes time, resources and a relatively high sample volume to separate lymphocytes from whole blood in order to carry out a colorimetric assay (page 274, left column, first paragraph). These problems are eliminated by using an amperometric technique that detects phenol produced by the NTE hydrolysis of phenyl valerate which is measured electrochemically (page 274, left column, second paragraph). 
Makhaeva teaches that the influence of interfering blood components was negligible, citing Figure 2 (page 278, right col., first full paragraph).
Makhaeva concludes that their results support the validity of measurements carried out with the disclosed biosensor method. Other advantages include the use of a 
Thus, from Makhaeva the ordinary artisan would reasonably conclude that an electrochemical assay is a reasonable, reliable alternative to a colorimetric method to measure LE activity due to an infection when blood is present in the sample. It is again noted that Makhaeva teaches that it takes time, resources and a relatively high sample volume to separate lymphocytes from whole blood in order to carry out a colorimetric assay (page 274, left column, first paragraph). Reasonably,  such a separation  could be via centrifugation as accomplished by Tischler and Aggarwal.
Parvizi  930 teaches a method for detecting joint infection in a patient using detection reagents which are specific for leukocyte markers present in a synovial fluid sample collected from a patient suspected of having an infection (abstract; [0008]-[0009]). One marker that can be detected is leukocyte esterase which is an enzyme that is released from white blood cells present in an infection ([0039]).
The method is preferably directed to the detection of periprosthetic joint infection (PJI) in mammals to include humans. The method comprises obtaining a sample of a joint fluid, detecting the amount of leukocyte markers in the same and taking an action based on the result ([0016]).
One approach to a diagnostic assay includes the use of electrochemical sensor strips such as those used for glucose testing. The reagents for initiating the reaction are placed on the strip and then wetted by the sample. The sensor strip is inserted into a meter that measures the  diffusion-limited current of a reaction species that is indicative of an analyte of interest such as IL-1beta, leukocyte elastase and/or leukocyte esterase 
In Example 1 (page 35), synovial fluid from patients undergoing revision total knee arthroplasty was obtained via intraoperative aspiration. The mean level of leukocyte esterase, elastase and gelantinase were significantly elevated compared to patients with non-infected knees. 
Iyer teaches a method for the electrochemical determination of an enzyme in a sample by providing a probe that comprises a substrate for the enzymes covalently linked to an electrochemically active moiety via a bond that is cleavable by the enzyme; contacting the sample with the probe under conditions that are effective for enzymatic cleavage of the probe and electrochemically detecting the electrochemically active moiety that is cleaved by the enzyme (claim 16 of the publication). Claim 16 of the publication teaches that the electrochemically active moiety is chosen from a hydroquinone moiety (instant claim 32), a fluorine moiety, an alcohol or a saccharide. Claim 40 of the publication which depends from claim 39 which is a multiple dependent claim of claims 16-38 teaches that the host-cell specific enzyme comprises a leukocyte esterase.
Iyer further teaches that when there is a bacterial urinary tract infection or a bladder or kidney infection, the number of white blood cells increases and leukocyte esterase are released into the urine. The enzyme can be detected using probes that 

    PNG
    media_image1.png
    408
    891
    media_image1.png
    Greyscale
where R is D-glucose, D-galactose or any other electrochemically active moiety and said sugars have five hydroxyl groups. X is O or NH. Thus, the above structures meet the limitations of instant claims 31 and 44 where A of the structure of instant claims 31 and 44 is NH, C is a tosyl group (an amine protecting group; instant claim 33), X of the prior art structure is O (as in instant claims 31 and 44) or NH (instant claim 34 where the O is substituted by NH).  B is benzyl O-glucose which is capable of participating in an electrochemical reaction. This group is reasonably interpreted as a derivative of a phenol since the oxygen is directly joined to a phenyl ring or as a hydroquinone (instant claim 32).
Iyer teaches that the method of detection is carried out in an electrolyte solution (instant claim 36) and determined amperometrically (instant claim 37; e.g. detection of an electrical current; top of page 31). At the second paragraph of page 46, the electrochemical sensing device is described with an electrode system (instant claims 39 and 46). The system has a three-electrode system that includes a glassy carbon working electrode, a saturate calomel reference electrode and a platinum counter 
The person of ordinary skill in the art is a PhD chemist or biochemist.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the N-tosyl-L-alanine based substrate of Iyer with a sample of synovial fluid from the joint of an individual suspected of having an infection to determine if the patient has a joint infection where the detecting comprises detecting an electrical current due to the hydrolysis of the Iyer substrate by LE and where the device comprises a working electrode, a reference electrode and an auxiliary electrode. The ordinary artisan would have been motivated to do so because Parvizi 2011, Tischler and Aggarwal  teach that aspirates of synovial fluid from a joint frequently contain blood and colorimetric assays are less able to detect esterases present in samples containing blood. An electrochemical assay is not subject to this problem. Makhaeva  also recognizes this problem with colorimetric assays for the determination of a hydrolysis product of an esterase with a sample having blood. Makhaeva teaches that an electrochemical assay can detect ester hydrolysis products in blood samples without the need for the time and effort for the separation lymphocytes from whole blood.  Such a step (e.g., centrifugation)  is used by Tischler and Aggarwal in order to carry out a colorimetric assay. Further Parvizi 930 expressly teaches that leukocyte esterases in a synovial fluid from the joint of a patient suspected of having PJI can be detected electrochemically to diagnose an infection.
The ordinary artisan would have had a reasonable expectation that one could determine leucocyte esterase activity in a synovial fluid sample with a N-tosyl-L-alanine 
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely requires  employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and .
Claims 31-40, 42-46, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Parvizi (J. Bone Joint Surg. (2011) 93(24): 2242-8; cited in the IDS filed 9/21/2018; referred to as Parvizi 2011) in view of Tischler et al. (J. Bone Joint Res. (2014) 96: 1917-1920; cited in the IDS filed 1/22/2019), Aggarwal et al. J. Arthroplasty (2013) 28(1): 193-195; IDS 1/22/2019), Makhaeva et al. (Human and Experimental Toxicology (2007) 26: 273-282), Parvizi (WO 2010/036930; IDS filed 9/21/2018; referred to as Parvizi 930) and  Iyer et al. (WO 2015/184442 A1), as applied to claims 31-34, 36-40, 42-46, 48 and 49 above, and in further view of Opalsky et al. (US 20040175296; previously cited).
The disclosure by Parvizi 2011 as modified by Tischler, Aggarwal, Iyer, Parvizi 903 and Makhaeva is discussed supra.
Modified Parvizi does not teach that the substrate comprises a phenylenediamine connected to X where X is N in the N-tosyl alanine substrate: 
    PNG
    media_image2.png
    288
    376
    media_image2.png
    Greyscale
 (claim 35).
Opalsky teaches the detection of the blood blotting enzyme thrombin by an electrochemical technique employing an artificial substrate (abstract).

It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the electrochemical detectable moiety B of the substrate of the compound shown in the formula of claim 31 a phenylenediamine for the detection of a leukocyte esterase to indicate the presence of an infection in a joint. The ordinary artisan would have been motivated to do so because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors. The ordinary artisan would have had a reasonable expectation that one could employ a phenylenediamine moiety as the electrochemically detectable moiety in the method of modified Parvizi because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors.
Response to the Declaration
The declaration under 37 CFR 1.132 filed 12/27/2021 is insufficient to overcome the rejection of the claims based upon Parvizi 2011 in view of Parvizi 930, Iyer and Makhaeva and in further view of Opalesky.

Any document to be filed in the Patent and Trademark Office and which is required by any law, rule, or other regulation to be under oath may be subscribed to by a written declaration. Such declaration may be used in lieu of the oath otherwise required, if, and only if, the declarant is on the same document, warned that willful false statements and the like are punishable by fine or imprisonment, or both (18 U.S.C. 1001) and may jeopardize the validity of the application or any patent issuing thereon. The declarant must set forth in the body of the declaration that all statements made of the declarant’s own knowledge are true and that all statements made on information and belief are believed to be true.
The declaration lacks the concluding paragraph:
I hereby declare that all statements made herein of my own knowledge are true and that ail statements made on that information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by a fine or imprisonment, or both, under § 1001 of Title XIIX of the United States Code and that such willful false statement is may jeopardize the validity of the application and/or patent issued therefrom.

However, in the interest of compact prosecution, the reasons for the insufficiency of the declaration are  discussed:
Declarant Argument
Declarant notes the Examiner’s assertion that “the limitations of the dipstick test were recognized by the Parvizi 2011 with respect to blood contamination and the larger volume of synovial fluid required for a dipstick test” and asserts that the Examiner’s interpretation is incorrect and that the rejection fails to understand the nuance of the problem at the time that is was discovered. 
Declarant states that at the time of the invention one skilled in the art would not have realized the problem with using a leukocyte esterase (LE) dipstick for diagnosing joint invention because studies show that overwhelming data in favor of using an LE dipstick for diagnosing joint infection. Declarant states that the inventors discovered that the LE dipstick was not acceptable for diagnosing joint infection.
Declarant provides a timeline of the sequence of events leading to the discovery that forms the basis of the invention. The timeline initially notes that Parvizi 2011 showed excellent results for diagnosing bone infections with the leucocyte esterase (LE) 
Electrochemistry was identified as a viable alternative with hydroquinone substrates. 
	Declarant concludes that given his and his team’s longstanding experience using the LE dipstick on a variety of patients that he was in a unique position to identify other shortcomings and to understand an implement  the electrochemical test.
Examiner Response
While Declarant’s path to the claimed invention is noted, Declarant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
All  of  the cited references were available to the ordinary artisan before the effective filing date of the claimed invention. The  limitations of the dipstick test were recognized by the Parvizi 2011 as well as Tischler and Agarwal (both newly cited)  with respect to blood contamination and the larger volume of synovial fluid required for a dipstick test. Parvizi 2011 even cites the manufacturer’s caution regarding these limitations supra. Hence, the ordinary artisan would have been motivated  from this 
Response to Arguments from Applicant
Applicant argues that the rejection fails to acknowledge that the invention lies at least in part in the discovery of the problem of using LE colorimetric tests to diagnose joint infections and cites MPEP 2141.02 to quote that even though the remedy may be obvious once the source of the problem is identified,  the subject matter as a whole should also be considered in determining the obviousness of an invention. Applicant quotes the timeline set forth in the declaration. From this Applicant asserts that there was overwhelming evidence that the LE dipstick with centrifugation was an effective test to diagnose join infection but that the ultimate conclusion by Applicant was that the dipstick method was not adequate despite numerous and uncontroverted studies and 
Examiner Response
As noted supra, three different references note the shortcomings of the LE strip method to detect LE in a synovial fluid aspirate contaminated by blood. Thus, the problem of the invention, blood interferents in a colorimetric method, and the need to overcome this limitation  was well recognized by the prior art. While centrifugation was used by the thirst three cited references, Tischler also notes the subjectivity of using a colorimetric test step. 
Applicant Argument
Applicant asserts that the Examiner has misread Parvizi 2011 where the reference does not disclose the insufficiency of the LE dipstick for testing synovial fluid. Applicant puts forth that Parvizi 2011 promotes the use of the LE dipstick for testing synovial fluid. Applicant cites the rejection and cites the Declaration to again assert that at the time of the reference that there were no apparent shortcomings with the LE dipstick. 
Applicant states the Examiner may have confused Parvizi 2011 with Parvizi 2013 (presumed to be Aggarwal) which notes the difficulties with the LE dipstick and the use of centrifugation to solve the problem. Applicant notes the Declaration at part b) along 
Examiner Response
Parvizi 2011 has not been misread. Parvizi 2011 and the reference to the statement by the maker of the LE test strips clearly states that blood present in a synovial fluid aspirate interferes with the accuracy of the colorimetric test. Parvizi 2011 does not even test the synovial fluids that contain blood. Tischler, Aggarwal and Makhaeva all confirm the problem of blood interferants with the accuracy of colorimetric tests. 
Applicant Argument
Applicant argues that Makhaeva is irrelevant given Applicant’s discovery that the widely-accepted colorimetric tests with centrifugation was unreliable in diagnosing joint infections. Applicant argues that Makhaeva has nothing to do with Applicant’s recognition of the problem with the LE dipstick and that Makhaeva merely addresses a known problem that colorimetric detection is not suitable for blood samples. Applicant concludes that Makhaeva does nothing to suggest that an LE dipstick with centrifugation does not provide reliable results in diagnosing joint infection. 
Examiner Response
Makhaeva is relevant to the rejection because LE test strips are a colorimetric test and the presence of blood in a sample is known to interfere with colorimetric tests. Makhaeva also notes that an electrochemical test eliminates the need for separation of the leucocytes from the aspirate so that the esterase-containing test strip  can be .
Double Patenting
Claims 31-34, 42-44, 48 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8  of U.S. Patent No. 11104933; formerly identified as copending Application No. 16145014).
Claim 6  is a specie of ‘933  and is drawn a method of screening a patient at risk of infection comprising detecting the presence of a leukocyte esterase enzyme in an electrochemical assay comprising the steps: applying or contacting a biological sample to a screen-printed electrode sensor strip comprising a substrate composition comrpsing a monoester represented by Formula V:

    PNG
    media_image3.png
    196
    312
    media_image3.png
    Greyscale
; measuring current or voltage flowing through said electrode using a potentiometric or voltammetric reader; determining a level of activity of leukocyte esterases based on the current or voltage in the electrochemical assay and determining the likelihood of infection based on said level of activity, where the biological sample is synovial fluid from a genus claims 31 and 44, in part. Claim 6 of ‘933  which corresponds to instant claims 31 and 44 defines the biological sample which includes synovial fluid)  and claim 8 of ‘933 recites PJI as one of the types of infections corresponds to instant claims 42 and 48. Claim 7 of ‘933 corresponds to instant claims 43 and 49. 

Claims 38 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8  of U.S. Patent No. 11104933.
The disclosure of claims 5-8  of ‘933 are discussed supra.
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

This is a provisional nonstatutory double patenting rejection.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 11104933 in view of Opalsky et al. (US 20040175296).
The disclosure by the claims of ‘933  is discussed supra.
Modified ‘933  does not teach that B of the substrate comprises one of a substituted or unsubstituted phenylenediamine (claim 35).
The disclosure by Opalsky is discussed supra.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the electrochemical detectable moiety B of the substrate of the compound shown in the formula modified ‘933 a phenylenediamine. The ordinary artisan would have been motivated to do so because ‘933 teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors. The ordinary artisan would have had a reasonable expectation that one could employ a phenylenediamine moiety as the electrochemically detectable moiety in the method of modified ‘933 because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-.
Claims 36, 37, 39, 40 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 11104933 in view of Iyer et al. (WO 2015/184442 A1).
The disclosure by the claims of ‘933 is discussed supra.
The claims of ‘933  do not teach that the substrate is present in an electrolyte solution (claim 36), where the detecting comprises teaching an electrical current via an electrode (claim 37), where the electrochemical assay comprises  the substrate and an electrochemical measuring device (claims 39 and 46) or that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode (claim 40). 
The disclosure by Iyer is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate present in in an electrolyte solution, where the detecting comprises teaching an electrical current via an electrode, where the electrochemical assay comprises  the substrate and an electrochemical measuring device and to have that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode. The ordinary artisan would have been motivated to do so because Iyer teaches that all of these components are necessary to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative. The ordinary artisan would have had a reasonable expectation that one could carry out the electrochemical detection of the claims of ‘933 using these 
It is noted that Applicant did not response to the previously made double patenting rejections.
Claims 31-34, 36-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending US application number 17342077 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930), Iyer et al. (WO 2015/184442 A1) and Cooper et al. (US 20110281766).
Claim 1 of ‘077 is drawn to a substrate composition with a specificity for leukocyte esterases having a first moiety for participating in a redox reaction and a second moiety  comprising an amino blocking group or alcohol blocking group where the substrate has the chemical formula (I):

    PNG
    media_image4.png
    188
    199
    media_image4.png
    Greyscale

 where A comprising O or NRa where “a” is H or an optionally substituted alkyl, aryl or araalkyl and B has the general structure 
    PNG
    media_image5.png
    116
    109
    media_image5.png
    Greyscale
where the variables are as defined. C is the alcohol or amine blocking group. Cleavage of A joined to B by an LE would produce a phenol derivative (claim 32). Claims 2-11 further define the variables B, A and C.


    PNG
    media_image4.png
    188
    199
    media_image4.png
    Greyscale

 where A comprising O or NRa where “a” is H or an optionally substituted alkyl, aryl or araalkyl and B has the general structure: 
    PNG
    media_image6.png
    161
    200
    media_image6.png
    Greyscale
 where the variables are as defined. C is the alcohol or amine blocking group. Claim 13  further defines the variables B, A and C.
Claim 14  of ‘077 is drawn to a substrate composition with a specificity for leukocyte esterases having a first moiety for participating in a redox reaction and a second moiety  comprising an amino blocking group or alcohol blocking group where the substrate has the chemical formula (IV):

    PNG
    media_image7.png
    194
    174
    media_image7.png
    Greyscale

 where A comprising O or NRa where “a” is H (instant claim 31) or an optionally substituted alkyl, aryl or araalkyl (instant claims 44) and B has the general structure: 
    PNG
    media_image6.png
    161
    200
    media_image6.png
    Greyscale
 where the variables are as defined. The tosyl  group (instant claim 33) is an  alcohol or amine blocking group. Claim 15  further defines the variables A and B.
The claims of ‘077 do not teach that the LE substrates are used in a screening method for identifying a patient at risk for developing  an infection comprising  contacting a synovial fluid from the patient  with the substrate in an electrochemical assay; detecting where the sample has an electrochemical response to the substrate where the electrochemical response indicates  the present of a leukocyte esterase in a periprosthetic joint infection (PJI; claims 31, 42, 43,  44, 48 and 49). The claims of ‘933  also do not teach that the substrate is present in an electrolyte solution (claim 36), where the detecting comprises teaching an electrical current via an electrode (claim 37), where the electrochemical assay comprises  the substrate and an electrochemical measuring device (claims 39 and 46) or that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode (claim 40). 
The disclosure by Parvizi 930 is discussed supra teaching the use of LE substrates that can be detected electrochemically for the detection of periprosthetic joint infection (PJI) in mammals to include humans. The method comprises obtaining a sample of a synovial joint fluid, detecting the amount of leukocyte markers in the same and taking an action based on the result. 

Cooper teaches that enzyme electrochemical detection uses a redox molecule and substrates to produce electrons that are measured through the electrode ([0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the LE  redox substrates of the claims of ‘077 with a sample of synovial fluid from the joint of an individual suspected of having an infection to determine if the patient has a joint infection with an electrode device consisting of an electrode and the detecting comprises detecting an electrical current where the device comprises a working electrode, a reference electrode and an auxiliary electrode where the infection is a PJI. The ordinary artisan would have been motivated to do so because Parvizi 930 expressly teaches that leukocyte esterases in a synovial fluid from the joint of a patient suspected of having PJI can be detected electrochemically. 

Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely require  employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate present in in an electrolyte solution, where the detecting comprises teaching an electrical current via an electrode, where the electrochemical assay comprises  the substrate and an electrochemical measuring device and to have that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode in the claims of ‘077. The ordinary artisan would have been motivated to do so because Iyer teaches that all of these components are necessary to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative. The ordinary artisan would have had a reasonable expectation that one could carry out the electrochemical detection of the claims of ‘077 using these components because Iyer teaches their use to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative.
This is a provisional nonstatutory double patenting rejection.
Claims 31-34, 36-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of copending US application number 17342077 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930 and  Iyer et al. (WO 2015/184442 A1).
	Claim 17 of ‘077 is drawn to a method for detecting leukocyte esterase in a biological sample comprising detecting release of one phenol, a derivative of phenol, or 
	Claim 18 of ‘077 is drawn to a method for diagnosis of infection comprising:
determining the level of leukocyte esterase in a test sample based on release of one of
phenol, a derivative of phenol, or an optionally substituted hydroquinone as the
electrochemical mediator in an electrochemical assay, as in claims 31, 32 and 44 in part.
Claims 17 and 18 of ‘077 do not teach does not teach that electrochemical method is one for detecting a patient  at risk for an infection where the infection is a PJI (claims 33, 42-44, 48 and 49) where the electrochemical substrate for the leukocyte esterase is the compound shown in claims 31 and 44, where the variables B and C are defined as in claims 33, 34 and 44, that the substrate is in an electrolyte solution (claim 36) where the electrochemical assay comprises an electrode and the detecting comprises detecting an electrical current (claim 37), a substrate and an electrochemical measuring device and that the device comprises a working electrode (claim 39 and 46), a reference electrode and an auxiliary electrode (claim 40).
The disclosures of Parvizi 930 and Iyer are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention employ the methods of claims 17 and 18 of  ‘077 with an alanyl phenol-based substrate of Iyer in a sample of synovial fluid from the joint of an individual suspected of having an infection to determine if the patient has a joint infection with an electrode device consisting of an electrode and the detecting comprises detecting an electrical current where the device comprises a working 
The ordinary artisan would have had a reasonable expectation that one could electrochemically determine leucocyte esterase activity in a synovial fluid sample with an  LE substrates that comprises a phenol group as in the compounds of Iyer because   Parvizi 930 teaches that an electrochemical means can be used to detect leukocyte esterase activity in synovial fluid. Further Iyer teaches demonstrates the use of the alanyl substrates to detect leukocyte esterases due to the presence of white blood cells which indicates the presence of an infection in a joint. 
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely require  employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art 
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and detecting the reaction for each subsequent sample because the methods is successfully practiced by Iyer for at least one time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate present in in an electrolyte solution, where the detecting comprises teaching an electrical current via an electrode, where the electrochemical assay comprises  the substrate and an electrochemical measuring device and to have that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode in the claims 17 and 18  of ‘077. The ordinary artisan would have been motivated to do so because Iyer teaches that all of these components are necessary to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative. The ordinary artisan would have had a reasonable expectation that one could carry out the electrochemical detection of the claims of ‘077 using these components because Iyer teaches their use to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative.
This is a provisional nonstatutory double patenting rejection.
Claims 31-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of copending US application number 17342077 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930 and Iyer et al. (WO 2015/184442 A1), as applied to claims 31-34, 36-40, 42-46, 48 and 49, in further view of Opalsky et al. (US 20040175296).
The disclosure by the claims of ‘077  as modified by Iyer and Parvizi 930 is discussed supra.
Modified ‘077  does not teach that B of the substrate comprises one of a substituted or unsubstituted phenylenediamine (claim 35).
The disclosure by Opalsky is discussed supra.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the electrochemical detectable moiety of the phenol substrate of modified ‘077 a phenylenediamine. The ordinary artisan would have been motivated to do so because the claims of modified ‘077 teach  that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors. The ordinary artisan would have had a reasonable expectation that one could employ a phenylenediamine moiety as the electrochemically detectable moiety in the method of modified ‘077 because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors.
This is a provisional nonstatutory double patenting rejection.
Claims 31-34, 36-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending US application number 17342045 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930), Iyer et al. (WO 2015/184442 A1) and Cooper et al. (US 20110281766).
Claim 1 of ‘045 is drawn to a substrate composition with a specificity for leukocyte esterases having a first moiety for participating in a redox reaction and a second moiety  comprising an amino blocking group or alcohol blocking group where the substrate has the chemical formula (I):

    PNG
    media_image4.png
    188
    199
    media_image4.png
    Greyscale

 where A comprises  O or NRa where “a” is H or an optionally substituted alkyl, aryl or araalkyl and B has the general structure 4-hydroxyphenyl. C is the alcohol or amine blocking group (instant claims 31, 32 and 44, in part). Claims 2-4 further define the variables.
Claim 5  of ‘045 is drawn to a substrate composition with a specificity for leukocyte esterases having a first moiety for participating in a redox reaction and a second moiety  comprising an amino blocking group or alcohol blocking group where the substrate has the chemical formula (IV):

    PNG
    media_image8.png
    199
    188
    media_image8.png
    Greyscale
 where A comprises  O or NRa where “a” is H or an optionally substituted alkyl, aryl or araalkyl and B has the general structure 4-hydroxyphenyl. C is 
The claims of ‘045 do not teach that the LE substrates are used in a screening method for identifying a patient at risk for developing  an infection comprising  contacting a synovial fluid from the patient  with the substrate in an electrochemical assay; detecting where the sample has an electrochemical response to the substrate where the electrochemical response indicates  the present of a leukocyte esterase in a periprosthetic joint infection (PJI; claims 31, 42, 43,  44, 48 and 49). The claims of ‘045  also do not teach that the substrate is present in an electrolyte solution (claim 36), where the detecting comprises teaching an electrical current via an electrode (claim 37), where the electrochemical assay comprises  the substrate and an electrochemical measuring device (claims 39 and 46) or that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode (claim 40). 
The disclosures by Parvizi 930 and Iyer are discussed supra 
Cooper teaches that enzyme electrochemical detection uses a redox molecule and substrates to produce electrons that are measured through the electrode ([0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the LE  redox substrates of the claims of ‘045 with a sample of synovial fluid from the joint of an individual suspected of having an infection in order to determine if the patient has a joint infection with an electrode device consisting of an electrode and the detecting comprises detecting an electrical current where the device comprises a working electrode, a reference electrode and an auxiliary 
The ordinary artisan would have had a reasonable expectation that one could determine leucocyte esterase activity in a synovial fluid sample the LE redox based substrates of the claims of ‘045 because the substrates are redox substrates (e.g., they produce electrons that are measured through the electrode) and  Parvizi 930 teaches that an electrochemical means can be used to detect leukocyte esterase activity in synovial fluid. Further, Iyer teaches demonstrates the use of the alanyl substrates to detect leukocyte esterases due to the presence of white blood cells which indicates the presence of an infection in a joint. 
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely require  employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent 
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and detecting the reaction for each subsequent sample because the methods is successfully practiced by Iyer for at least one time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate present in in an electrolyte solution, where the detecting comprises teaching an electrical current via an electrode, where the electrochemical assay comprises  the substrate and an electrochemical measuring device and to have that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode in the claims of ‘045. The ordinary artisan would have been motivated to do so because Iyer teaches that all of these components are necessary to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative. The ordinary artisan would have had a reasonable expectation that one could carry out the electrochemical detection of the claims of ‘045 using these components because Iyer teaches their use to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative.
This is a provisional nonstatutory double patenting rejection.
Claims 31-34, 36-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16  of copending US application number 17342045 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930 and  Iyer et al. (WO 2015/184442 A1).

	Claim 16 of ‘045 is drawn to a method for diagnosis of infection comprising:
determining the level of leukocyte esterase in a test sample based on release of one of
phenol, a derivative of phenol, or an optionally substituted hydroquinone as the
electrochemical mediator in an electrochemical assay, as in claims 31, 32  and 44 in part.
Claims 15 and 16 of ‘045 do not teach does not teach that electrochemical method is one for detecting a patient  at risk for an infection where  the infection is a PJI (claims 33, 42-44, 48 and 49) where the electrochemical substrate for the leukocyte esterase is the compound shown in claims 31 and 44, where the variables B and C are defined as in claims 33, 34 and 44, that the substrate is in an electrolyte solution (claim 36) where the electrochemical assay comprises an electrode and the detecting comprises detecting an electrical current (claim 37), a substrate and an electrochemical measuring device and that the device comprises a working electrode (claim 39 and 46), a reference electrode and an auxiliary electrode (claim 40).
The disclosures of Parvizi 930 and Iyer are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention employ the methods of claims 15 and 16 of ‘045 with an alanyl phenol-based substrate of Iyer in a sample of synovial fluid from the joint of an individual suspected of having an infection to determine if the patient has a joint 
The ordinary artisan would have had a reasonable expectation that one could electrochemically determine leucocyte esterase activity in a synovial fluid sample with an  LE substrates that comprises a phenol group as in the compounds of Iyer because   Parvizi 930 teaches that an electrochemical means can be used to detect leukocyte esterase activity in synovial fluid. Further Iyer teaches demonstrates the use of the alanyl substrates to detect leukocyte esterases due to the presence of white blood cells which indicates the presence of an infection in a joint. 
Regarding instant claims 38 and 45, the repetition of a successful step is obvious. It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely require  employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
The MPEP at 2144.04 VI B sets for the following legal precedent for repetition:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
The ordinary artisan would have had a reasonable expectation that one could repeat the step of contacting one or more subsequent samples with the substrate and detecting the reaction for each subsequent sample because the methods is successfully practiced by Iyer for at least one time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate present in in an electrolyte solution, where the detecting comprises teaching an electrical current via an electrode, where the electrochemical assay comprises  the substrate and an electrochemical measuring device and to have that the electrochemical measuring device comprises a working electrode, a reference electrode and an auxiliary electrode in the 15 and 16 of ‘045. The ordinary artisan would have been motivated to do so because Iyer teaches that all of these components are necessary to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative. The ordinary artisan would have had a reasonable expectation that one could carry out the electrochemical detection of the claims of ‘045 using these components because Iyer teaches their use to carry out the electrochemical detection of a leukocyte esterase of an alanyl derivative.
This is a provisional nonstatutory double patenting rejection.
Claims 31-40, 42-46, 48 and 49  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of copending US application number 17342045 in view of Parvizi (WO 2010/036930; referred to as Parvizi 930 and Iyer et al. (WO 2015/184442 A1), as applied to claims 31-34, 36-40, 42-46, 48 and 49, in further view of Opalsky et al. (US 20040175296).
The disclosure by the claims of ‘045  as modified by Iyer and Parvizi 930 is discussed supra.
Modified ‘045  does not teach that B of the substrate comprises one of a substituted or unsubstituted phenylenediamine (claim 35).
The disclosure by Opalsky is discussed supra.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to make the electrochemical detectable moiety of the phenol substrate of modified ‘045 a phenylenediamine. The ordinary artisan would have been motivated to do so because the claims of modified ‘045 teach  that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors. The ordinary artisan would have had a reasonable expectation that one could employ a phenylenediamine moiety as the electrochemically detectable moiety in the method of modified ‘045 because Iyer teaches that the electrochemically detectable moiety is any suitable one and Opalsky teaches that p-phenylenediamine moieties cleaved from artificial hydrolase substrates are detectable by amperometric sensors.
This is a provisional nonstatutory double patenting rejection.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653